Name: Commission Delegated Regulation (EU) No 1040/2014 of 25 July 2014 amending Council Directive 2001/112/EC relating to fruit juices and certain similar products intended for human consumption to adapt its Annex I to technical progress
 Type: Delegated Regulation
 Subject Matter: marketing;  food technology;  processed agricultural produce;  beverages and sugar
 Date Published: nan

 2.10.2014 EN Official Journal of the European Union L 288/1 COMMISSION DELEGATED REGULATION (EU) No 1040/2014 of 25 July 2014 amending Council Directive 2001/112/EC relating to fruit juices and certain similar products intended for human consumption to adapt its Annex I to technical progress THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2001/112/EC of 20 December 2001 relating to fruit juices and certain similar products intended for human consumption (1), and in particular Article 7 thereof, Whereas: (1) Directive 2001/112/EC empowers the Commission to adopt delegated acts to amend the Annexes to that Directive, with the exception of Part I of Annex I, and of Annex II, in order to bring them into line with developments in relevant international standards and in order to take into account technical progress. (2) Annex I to Directive 2001/112/EC relates to product names, definitions of products and characteristics. Point 3 of Part II of that Annex regulates the authorised treatments and substances. Due to the technical developments new substances for clarification of juices are now available. Those substances are plant proteins derived from either wheat, peas or potatoes, which can be an alternative to the currently authorized substance gelatine, derived from animal products. (3) In order to take into account this technical progress, point 3 of Part II of Annex I to Directive 2001/112/EC should be amended by incorporating those new substances, HAS ADOPTED THIS REGULATION: Article 1 In point 3 of Part II of Annex I to Directive 2001/112/EC, the following indent is added:  Plant proteins from wheat, peas or potatoes for clarification Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 10, 12.1.2002, p. 58.